UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4470


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

AMAR ENDRIS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cr-00044-LMB-1)


Argued:   September 23, 2016                 Decided:   October 18, 2016


Before TRAXLER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Nicholas John Xenakis, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant.     Jack Morgan,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.   ON BRIEF: Geremy C. Kamens, Acting Federal Public
Defender, Kevin R. Brehm, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Appellant.   Dana J. Boente, United States Attorney, John T.
Gibbs, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A jury convicted Amar Endris of one count of possessing a

firearm with an obliterated serial number, in violation of 18

U.S.C. § 922(k). Endris appeals his conviction and sentence. For

the following reasons, we affirm.

                                     I.

      In early 2014, the FBI began investigating Amar Endris for

potential criminal offenses. 1 As part of its investigation, the

FBI used a confidential informant, Dylan Smith, 2 to make contact

with him. During the investigation, Endris remarked to Smith

that he wanted to find a firearm that the Government could not

trace; in response, the FBI instructed Smith to offer Endris a

gun from a man named “Paul.” Pursuant to these instructions,

Smith told Endris that he could buy a gun from “Paul” for $300.

Smith also told Endris that the serial number was scratched off

and   the   gun   was   thus   illegal       to   possess.   Endris   responded,

“we’ll talk, don’t, don’t tell me on the phone we’ll talk about

it when, we’ll talk about it.” 3 (J.A. 281). Endris asked if he


      1Because the jury found Endris guilty, “we recite the facts
. . . in the light most favorable to the government.” United
States v. McNeal, 818 F.3d 141, 146 n.3 (4th Cir. 2016).
      2Dylan Smith is a pseudonym. Smith testified under this
name at trial.
      3   All recordings and texts are presented as they were at
trial.



                                         2
and    Smith     could    meet    to     discuss   the   purchase.      During   that

ensuing discussion, Endris told Smith he was willing to buy the

gun but was worried about the price. He later texted Smith to

say that he did not have $300, but to “[t]ell Paul to save it

doe I we’ll get it some other time.” (J.A. 126).

        In early October, Endris informed Smith that he was leaving

the country with family to go to Ethiopia. 4 For the next two

months, during which Endris told Smith he was in Ethiopia, there

is    no    evidence     that    Endris    attempted     to   legally    purchase   a

firearm, and Smith made no mention of the gun from “Paul.”

       On December 4, Endris sent Smith a Facebook message, asking

him, “Paul steel got the 17?” (J.A. 129). Three days later,

Endris sent another message asking, “Am good u talk to poul?”

(J.A.       130-31).   Endris     then    texted   Smith      several   days   later,

telling him he was back in the country and asking if Smith could

“please hit up Paul ASAP” so Endris could get the gun “this week

I needit.” (J.A. 132). On December 15, Smith told Endris that

Paul still had the gun and reminded him that the serial number

was scratched off. Endris replied, “no problem,” and “I want it

tomorrow or, or Wednesday.” (J.A. 306). Endris increased his




        4   In fact, Endris remained in northern Virginia during this
time.



                                            3
urgency the next day, saying that he “need dat tmrw” and asked

if Paul had ammunition for the weapon. (J.A. 133).

     Smith and Endris met “Paul” on December 17 in a shopping

center parking lot. Endris brought $300 with him and, after some

haggling, purchased a Glock handgun with a scratched off serial

number.    After   taking      possession        of     the   gun       Endris    was,    in

Smith’s opinion, as happy as a “child on Christmas,” (J.A. 137),

using a flashlight to examine it and asking if the gun “got

bodies on it,” (J.A. 83). Endris never asked for a receipt and

left the transaction with the gun.

     The     FBI   promptly       arrested        Endris,     and       the     Government

charged him with one count of possession of a firearm with an

obliterated    serial    number,       in   violation         of    §    922(k).      Before

trial,    Endris   moved    in     limine       to     keep   the       Government       from

introducing    certain     recordings           that    occurred        prior    to     Smith

offering Endris the gun from “Paul.” The district court denied

the motion, concluding that, because Endris intended to raise an

entrapment    defense,      the    recordings          were    necessary         to     prove

predisposition.

     Following a two-day trial, the jury convicted Endris of the

§   922(k)    violation.       While    awaiting         sentencing,           Endris     was

released to his parents’ care. This arrangement ended when his

parents    contacted     the     Probation        Office      and       said    they     were



                                            4
worried because they found pictures on Endris’ phone of Endris

posing with guns.

      At sentencing, the district court expressed great concern

regarding Endris’ post-conviction activities. Accordingly, after

sentencing Endris to 30 months imprisonment, the court announced

special      conditions    for    his     supervised        release.    Condition    4

provides that “[t]he defendant shall not utilize any computer or

internet      services     to    access    information        regarding    firearms,

soldiers of fortune, or any type of violence.” (J.A. 539).

                                          II.

      On appeal, Endris challenges: (1) the admission of three

recordings      under     Rule    404(b);       and   (2)    Condition    4   of    his

supervised release. 5 We address these issues in turn.

                                          A.

      Rule 404 generally prohibits evidence of other crimes or

bad   acts    to   prove    the   defendant’s         character   and     conduct   in

accordance with his character. See Fed. R. Evid. 404(b)(1). Such

      5Endris also challenges the sufficiency of the evidence
against him, arguing that the Government failed to prove
predisposition. When, as here, entrapment is submitted to the
jury, Endris’ guilty verdict “comprehends a finding of no
entrapment” and we can “overturn this determination only if no
rational trier of fact could have found predisposition beyond a
reasonable doubt, viewing the evidence in the light most
favorable to the prosecution.” United States v. Jones, 976 F.2d
176, 180 (4th Cir. 1992). Applying this standard, we have
reviewed this claim and find it to be without merit because a
rational juror could have found predisposition.



                                            5
evidence, however, may be admissible “for another purpose, such

as     proving     motive,    opportunity,          intent,     preparation,      plan,

knowledge, identity, absence of mistake, or lack of accident.”

Fed. R. Evid. 404(b). “Rule 404(b) is viewed as an inclusive

rule, admitting all evidence of other crimes or acts except that

which tends to prove only criminal disposition.” United States

v. Young, 248 F.3d 260, 271 (4th Cir. 2001) (internal quotation

marks omitted). “To be admissible under Rule 404(b), evidence

must    be   (1)   relevant      to   an    issue    other    than   character;     (2)

necessary; and (3) reliable.” United States v. Siegel, 536 F.3d
306, 317 (4th Cir. 2008) (internal quotation marks omitted).

Additionally, evidence should be excluded under Rule 404(b) if

its probative value is substantially outweighed by its unfair

prejudice to the defendant. United States v. Johnson, 617 F.3d
286,    296–97     (4th   Cir.   2010).      We    review     the   district     court’s

admission of evidence under Rule 404(b) for abuse of discretion.

United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).

       As noted, Endris moved in limine to suppress three audio

recordings       of    conversations        that     occurred       prior   to    Smith

mentioning       the   gun   with     the    obliterated       serial   number.     The

conversations occurred on August 5, August 19, and August 26.

       On August 5, Endris told Smith about a recent encounter

with an acquaintance:



                                            6
     Endris: Remember that Spanish dude from the first
     time? . . . I went up to him, uh. I was, I was
     chillin’ with him on, on Sunday, He, and uh, uh, he,
     I, I was talking to him. I told you his people are
     like the cartel and stuff. So I asked him, um, do you
     know anybody with guns and stuff. He’s like yah but he
     said for uh new ones it’s gonna be expensive. Clean
     ones, but for dirty, dirty ones it will be cheaper.

     Smith: Yeah, of course dirty ones will be cheaper.

(J.A. 594).

     Next,    on   August   19,   Endris   and   Smith   discussed   the

possibility of using a gun to rob Endris’ khat dealer:

     Endris: You wanna try and do it?

     Smith: I mean if you make up a plan and it’s straight
     enough my brother.

     Endris: It is. It’s good.

     Smith: I might be down.

     Endris: Akh, here’s the thing. You got to. I won’t

     Smith: You just got to make sure the plan is

     Endris: What do you think about ski masks or not? What
     if, what if we go there, like, the first thing we do
     is have ski masks and go in there? That's hot?

(J.A. 597).

     Finally, on August 26, Endris discussed wanting to find

someone to buy a gun for him:

     Endris: But what I want to do, I want to find somebody
     that’s 21 that I trust and shit that’s cool and I
     wanna give them the money and I wanna go to the store
     with them and I want them to buy it.

(J.A. 599).




                                    7
      The    district       court    denied        Endris’          motion,     ruling      that

because     Endris    intended      to   raise         an    entrapment        defense,         the

conversations        were    “necessary”          to    show        that    Endris       “had    a

predisposition to obtain an unlawful weapon.” (J.A. 15).

      In United States v. McLaurin, 764 F.3d 372, 380 (4th Cir.

2014),      we    held      that    “there         is       no      doubt     that       proving

predisposition is one of the purposes for which bad-act evidence

may   be     admissible.”          Because        predisposition            was      a    “broad

concept,” a “broad swath of evidence, including aspects of the

defendant’s character and criminal past, is relevant to proving”

it.   Id.    at    381.     Thus,    when    a     defendant          raises      entrapment,

“‘prior bad acts relevant to a defendant’s predisposition to

commit a crime are highly probative and can overcome the Rule

404(b) bar.’” Id. (quoting United States v. Van Horn, 277 F.3d
48, 57 (1st Cir. 2002). To be admissible under Rule 404(b) to

prove predisposition, the past conduct need not be identical to

the crime charged. Rather, the conduct need only be “similar

enough and close enough in time to be relevant to the matter at

issue. Id. at 382 (internal quotation marks omitted).

      Applying       McLaurin,      we   find      no       abuse     of    discretion.         The

conversations        were    offered        for     the      permissible          purpose        of

predisposition and were necessary to offset Endris’ entrapment

defense. Moreover, the August 5th and August 26th conversations

relate      to    Endris’    continuing           efforts        to    obtain     a      firearm

                                             8
illegally, while the August 19th conversation shows that Endris

had a plausible use for an untraceable firearm. 6

      We also find that the probative value of the conversations

is not substantially outweighed by the risk of unfair prejudice.

The evidence is prejudicial to Endris’ entrapment defense, “just

as all evidence suggesting guilt is prejudicial to a defendant,”

United States v. Williams, 445 F.3d 724, 730 (4th Cir. 2006),

but “[t]hat kind of general prejudice . . . is not enough to

warrant exclusion of otherwise relevant, admissible evidence,”

Siegel, 536 F.3d at 319.

                                          B.

      Endris     also    challenges       Condition     4     of   his    supervised

release.    We    review      the    imposition   of    a     supervised     release

condition for abuse of discretion. United States v. Holman, 532
F.3d 284, 288 (4th Cir. 2008). After Endris’ conviction, he was

remanded into his parents’ custody pending sentencing. During

the time between conviction and sentence, his parents contacted

the   Probation      Office    and    asked    that    they    take      Endris    into

custody    because      of   disturbing    images     they    discovered      on   his

phone: photographs of him posing with guns. In addition, before

      6While these conversations are admissible individually,
their admissibility is underscored when viewed cumulatively. See
Bourjaily v. United States, 483 U.S. 171, 179-80 (1987) (“The
sum of an evidentiary presentation may well be greater than its
constituent parts.”).



                                          9
sentencing,    a     neuropsychological            evaluation      concluded      that

Endris has Autism Spectrum Disorder. 7

      In   light    of    these       post-conviction       developments    and    the

district court’s concern that the “combination of severe mental

illness and weapons is deadly,” (J.A. 524), the court noted that

Endris requires a “very strict regime of supervised release” to

“avoid a tragedy down the road,” (J.A. 525). To that end, the

court explained that it was adding a “very strict restriction

on” Endris’ “use of computer and the Internet,” and that Endris

could have “absolutely no communication about guns or any type

of   weapon   or    any    kind   of    soldiers     of   fortune,    any   kind    of

publication    doing      with    —    having   to   do   with    violence.”   (J.A.

527). 8 The court also prohibited Endris from possessing “any type

of weapon, that includes knives, nunchucks, any kind of weapon

at all.” (J.A. 529). Endris indicated that he understood each of

these conditions. Endris’ attorney objected to the “violence”

condition,    and    the    court      responded     that    it   would   leave    the



      7As explained in the evaluation, Autism Spectrum Disorder
“consists of two major components: 1) Persistent deficits in
social communication and social interaction across multiple
context; and 2) Restricted, repetitive patterns of behavior,
interests, or activities.” (J.A. 558).
      8The judgment sheet memorialized this condition as stating
that Endris “shall not utilize any computer or internet services
to access information regarding firearms, soldiers of fortune,
or any type of violence.” (J.A. 539).



                                           10
condition because “if there’s a problem . . . if the Probation

Office thinks there’s been a violation, we’ll address it at that

point,   but    I   want       it    made    clear    that   [Endris]       needs    to    be

extremely conservative as to what sites he decides to go visit

when he’s on the internet.” (J.A. 533).

     A district court is empowered to impose special conditions

on supervised release so long as the condition is “reasonably

related” to the 18 U.S.C. § 3553(a) factors and involves “no

greater deprivation of liberty than is reasonably necessary.”

United   States     v.     Armel,      585 F.3d 182,    186    (4th     Cir.    2009)

(internal      quotation        marks        omitted).    The      relevant      statutory

factors include the following: the nature and circumstances of

the offense, the history and characteristics of the defendant,

and the need to protect the public. 18 U.S.C. § 3583(d)(1). A

district    court        has        “broad     latitude”      in    imposing        special

conditions. United States v. Dotson, 324 F.3d 256, 260 (4th Cir.

2003).

     Under the particular facts of this case, we believe the

restriction is reasonably related to at least two sentencing

goals:     protection          of     the      public      and     the    history         and

characteristics       of       the     defendant.        Endris     argues     that       the

reference      to   “violence”         is     overbroad      and    may   land      him    in

violation of his supervised release for any number of innocuous



                                               11
activities. However, when read in the context of this case, we

find the “violence” reference permissible.

     “Conditions . . . may afford fair warning even if they are

not precise to the point of pedantry. In short, conditions of

[supervised       release]        can   be     written—and   must    be    read—in   a

commonsense way.” United States v. Paul, 274 F.3d 155, 166-67

(5th Cir. 2001) (internal quotation marks omitted). Here, the

court made clear throughout sentencing its concern with Endris’

fascination with guns and criminal plots and, in its reasoned

view, determined that strict conditions were needed to protect

not only the public but also Endris. The reference to “violence”

is not free-standing; instead, it is tied to Endris’ use of the

internet    and    aimed     at    a    very    specific   concern   and   potential

harm: to prevent him from examining firearms and other weapons

and soldiers of fortune. We therefore find the district court

did not abuse its discretion in imposing Condition 4.

                                             III.

     For the foregoing reasons, we affirm Endris’ conviction and

sentence.

                                                                             AFFIRMED




                                               12